Citation Nr: 1424724	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  07-23 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for a service-connected right ankle disability.  

2.  Entitlement to a disability evaluation in excess of 10 percent for service-connected degenerative disc disease of the cervical spine.  

3.  Entitlement to an increased disability evaluation for degenerative disc disease of the thoracolumbar spine, to include an evaluation in excess of 20 percent as of June 6, 2013, and an evaluation in excess of 10 percent prior to that date.  

(The issue of entitlement to waiver of recovery of an overpayment of disability compensation benefits in the calculated amount of $8,012.30, is addressed in a separate decision under a different docket number).


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from September 1981 to September 1985, March 1987 to March 1990, March 1999 to January 2000 and from January 2004 to March 2005.  His National Guard service includes a period of active duty for special work (ADSW) from April 6, 2005, to May 4, 2005, and a period of Active Guard/Reserve (AGR) from June 1, 2005, to December 6, 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  The claims on appeal were previously remanded by the Board in February 2013 for further evidentiary development.  

The issue of entitlement to an increased evaluation for PTSD, to include an evaluation in excess of 30 percent from December 6, 2007, to February 19, 2008, and in excess of 50 percent from February 20, 2008, to September 11, 2008, to include the issue of entitlement to a total disability rating based on individual unemployability (TDIU), was remanded by the Board in February 2013.  The Veteran was to be issued a statement of the case (SOC) regarding these issues.  If and only if the Veteran submitted a timely appeal to the Board (VA Form 9) was the issue to be returned to the Board.  The record reflects that a SOC was issued for this claim in June 2013.  A timely appeal to the Board was not received, and as such, this issue is no longer before the Board.

In a June 2013 rating decision, the Veteran's disability evaluation for a thoracolumbar spine disability was increased to 20 percent, effective as of June 6, 2013.  Since this grant did not constitute a full grant of the benefits sought on appeal, this claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's right ankle disability has been manifested by pain and moderately limited motion; it has not been manifested by marked limitation of motion, ankylosis or other symptomatology.  

2.  Throughout the appeal, the Veteran's cervical spine disability has been manifested by forward flexion to at least 35 degrees without pain; it has not been manifested by forward flexion of less than 30 degrees, a combined range of motion of less than 170 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour or ankylosis.  

3.  Prior to June 6, 2013, the Veteran's thoracolumbar spine disability was manifested by painful motion; it was not manifested by forward flexion of 60 degrees or less, a combined range of motion of 120 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour, ankylosis or objective neurological symptomatology.  

4.  As of June 6, 2013, the Veteran's thoracolumbar spine disability has been manifested by painful motion and muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour; it has not been manifested by forward flexion to 30 degrees or less, ankylosis, or objective neurological symptomatology.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to a disability evaluation in excess of 10 percent for a right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2013).

2.  The criteria for establishing entitlement to a disability evaluation in excess of 10 percent for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2013).

3.  The criteria for establishing entitlement to a disability evaluation in excess of 10 percent for a thoracolumbar spine disability, prior to June 6, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2013).

4.  The criteria for establishing entitlement to a disability evaluation in excess of 20 percent for a thoracolumbar spine disability, as of June 6, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A letter dated December 2007 also notified the Veteran of the type of evidence needed to support his claim of entitlement to increased evaluations for his spinal conditions.  This letter was provided to the Veteran prior to the initial adjudication of his claims.  He was also provided a letter in October 2008 that informed him of the need to demonstrate a worsening of his service-connected disabilities and a need to demonstrate how they impact his employment and daily life.  While this letter was not provided to the Veteran until after the initial adjudication of his claims, the claims were subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in June 2008 and June 2013, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of private treatment records and Social Security Administration (SSA) records have also been associated with the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

Additionally, the Board finds there has been substantial compliance with its February 2013 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) obtained more recent VA treatment records, associated SSA records with the claims file and scheduled the Veteran for more recent examinations.  The AMC later issued a rating decision and a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2013).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Right Ankle

The Veteran contends that he is entitled to a disability evaluation in excess of 10 percent for his service-connected right ankle disability.  For historical purposes, the Veteran's claim for an increased evaluation was denied in a July 2008 rating decision.  A timely notice of disagreement was received from the Veteran in October 2008.  The assigned disability evaluation was then continued in a December 2009 statement of the case, which the Veteran appealed to the Board in January 2010.  

The Veteran's right ankle disability is presently rated under Diagnostic Code 5271.  Diagnostic Code 5271 provides ratings based on limitation of motion of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling; and marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a.  Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

The Veteran was afforded a VA examination of the right ankle in June 2008.  It was noted that the Veteran had suffered from multiple sprains and underwent surgery in 1989.  There were no symptoms of arthritis, deformity, giving way, instability, weakness or locking.  The Veteran's gait was also normal and there was no ankylosis.  The Veteran was diagnosed with right ankle sprains associated with painful movement.  This condition was noted to have a moderate impact on activities of daily living such as chores, exercise, sports, recreation and travel.  The examiner concluded that this condition should not prevent the Veteran from obtaining or maintaining employment, although he would not be suitable for employment that required heavy lifting or strenuous physical labor.  He was entirely capable of obtaining and maintaining a desk job from a medical standpoint.  

The Veteran was afforded an additional VA examination of the right ankle in June 2013.  It was noted that the Veteran had been diagnosed with ankle sprains in 1989.  The Veteran described increased right ankle pain with impact activity and cold weather.  Examination revealed mild discomfort with plantar flexion, a full range of motion and no instability.  The Veteran did report flare-ups during the previously noted situations.  Range of motion testing revealed plantar flexion to 45 degrees (with pain at 45 degrees) and dorsiflexion to 20 degrees (with no evidence of pain).  The Veteran was able to perform repetitive use testing with no evidence of a further reduction in motion.  There was no evidence of functional loss, aside from painful motion and disturbance of locomotion.  The joint was stable and there was no evidence of ankylosis.  There was no history of shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, or malunion of calcaneus or talus.  There was scarring from a previous surgery in 1989, but it was not painful and/or unstable and it did not cover an area of 39 square centimeters or more.  The examiner concluded that this condition did not impact the Veteran's ability to work.  It was noted that the Veteran only had mild pain with a full range of motion.  The Veteran did give a history of pain and reduced motion during flare-ups, and the examiner concluded that it was feasible that the Veteran could lose 5 to 10 degrees of plantar flexion and dorsiflexion due to pain or inflammation during one of these flare-ups.  

The preponderance of the above evidence demonstrates that the Veteran's ankle limitation of motion is best described as "moderate" rather than as "marked."  Words such as "moderate" and "marked" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2013).  In the present case, the evidence demonstrates that the Veteran has maintained a full range of motion of the right ankle with only mild pain.  As such, to grant a higher rating due to "marked" limitation of motion would not be equitable.  

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of their normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  

According to the June 2013 VA examiner, the Veteran could be expected to lose between 5 and 10 degrees of additional motion during periods of flare-up.  This would suggest plantar flexion as low as 35 degrees and dorsiflexion as low as 10 degrees.  The preponderance of the evidence suggests that even with this additional functional loss, the Veteran's right ankle disability would still only result in moderate limitation of motion.  The June 2013 examiner explained that this condition should not result in impairment of employment and noted that there was only evidence of mild pain.  The June 2008 examiner also found evidence of only moderate impairment to activities of daily life.  As such, the preponderance of the evidence of record demonstrates that even with additional functional impairment during periods of flare-up, the Veteran's right ankle disability is most appropriately rated as 10 percent disabling.  

The Board has also considered whether there are any other applicable diagnostic codes that may permit a higher evaluation.  However, higher evaluations are only available for ankylosis of the ankle (Diagnostic Code 5270), ankylosis of the subastragalar or tarsal joint (Diagnostic Code 5272), malunion of the os calcis or astragalus (Diagnostic Code 5273) and astragalectomy (Diagnostic Code 5274).  38 C.F.R. § 4.71a.  In the present case, it has been determined that there is no ankylosis of the ankle.  Furthermore, there is no evidence of malunion of the os calcis or astragalus or a history of astragalectomy.  As such, no other relevant diagnostic code is applicable to the Veteran's claim.  

The Board has also considered whether a separate evaluation for scarring of the right ankle may be applicable.  However, the June 2013 examiner explained that the Veteran's scarring did not cover 39 square centimeters or more, was not unstable and was not painful.  As such, a separate compensable evaluation cannot be established.  See 38 C.F.R. § 4.118 (2008).  The Board recognizes that amendments were made to the criteria for rating the skin, effective as of October 23, 2008.  However, the amended regulations are only applicable to claims received on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-05 (2009)).  

As a final matter, the Board recognizes that the Veteran believes he is entitled to a higher evaluation.  However, the Veteran has not provided VA with any evidence to demonstrate that he meets the schedular criteria for a higher evaluation at any time during the pendency of this claim.  The Veteran has described symptomatology such as pain and limited motion.  However, such criteria are considered by a 10 percent evaluation.  VA has received no evidence, either medical or lay, to suggest a 20 percent evaluation is at any time warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an evaluation in excess of 10 percent for a right ankle disability must be denied.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected right ankle disability on his activities of daily living.  Such impairments, however, are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran complains of symptoms such as pain and limitation of motion.  His assigned rating contemplates this impairment of function.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such disease and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

Spinal Disabilities

The Veteran also contends that he is entitled to increased disability evaluations for his service-connected disabilities of the thoracolumbar spine and the cervical spine.  For historical purposes, the Veteran's claims for increased evaluations were denied in a July 2008 rating decision.  A timely notice of disagreement was received from the Veteran in October 2008.  The assigned disability evaluations were continued in a December 2009 statement of the case, which the Veteran appealed to the Board in January 2010.  

The record contains a February 2007 SSA Medical Evaluation Board Narrative Summary.  According to this document, the Veteran was suffering from chronic back pain from the cervical area through the lumbosacral area which he rated as a 2 out of 10 at rest, increasing with activities such as prolonged standing or bending to a 7 or 8 out of 10.  

According to a March 2007 statement, the Veteran's back pain was gradually worsening since his last examination.  The Veteran reported that his upper back pain was a 4 out of 10 while his lower back pain was a 1 out of 10.  However, he reported that his pain could flare to an 8, resulting in an inability to tie his shoes.  The Veteran also stated that his low back pain radiated down his hip and had recently been told he had scoliosis.  

According to a January 2008 statement from the Veteran's chiropractor, the Veteran described pain in the low back and upper thoracic area that was a chronic deep ache with occasional sharp spasms in the low back.  Examination revealed extensive myospasm of the upper thoracic musculature with reduced thoracolumbar range of motion.  There was also noted to be positive orthopedic tests indicating chronic muscle strain in the cervical and lumbar regions, as well as joint fixation at several spinal levels.  

The Veteran was afforded a VA examination in June 2008.  There was no history of urinary or bowel impairment, numbness, paresthesias or leg or feet weakness.  The Veteran did report symptoms of decreased motion, stiffness, weakness, spasms and pain.  The Veteran described his pain as moderate and constant, occurring on a daily basis.  The Veteran denied any radiating pain or flare-ups.  There were no incapacitating episodes for the past 12 months.  The Veteran did not require any devices or aids and he was reportedly able to walk between one and three miles.  There was no evidence of muscle spasm, localized tenderness, or guarding severe enough to result in abnormal gait or abnormal spinal contour.  A neurological evaluation was found to be normal for both upper and lower extremities.  Range of motion testing was not performed for the thoracolumbar spine.  Range of motion testing for the cervical spine, however, revealed flexion to 45 degrees (with pain at 40 degrees), extension from 0 to 45 degrees (with pain at 40 degrees), bilateral lateral flexion to 45 degrees (with pain at 45 degrees) and bilateral lateral rotation to 80 degrees (with pain at 60 degrees).  There was no additional loss of motion on repetition and no ankylosis.  The examiner concluded that the Veteran was capable of a full range of cervical motion.  The examiner diagnosed the Veteran with cervical degenerative disc disease and concluded that the Veteran's ankle and spine problems should not prevent him from obtaining or maintaining employment.  He would not be suitable for employment which would require heavy lifting or strenuous physical labor, but he should be entirely capable of working a desk job from a medical standpoint.  The examiner further clarified in a separate opinion that there was no functional loss, no incoordination of the ankle, and no weakness or fatigability.  

A September 2008 VA chiropractic consult note describes a history of upper and low back pain.  Orthogonal weight-bearing views of the lumbar spine demonstrated no acute fractures, dislocations, lytic or blastic lesions.  There was a small nondisplaced triangle shaped calcification along the L5 vertebral body, likely representing an unfused ossification center.  There was also mild disc space narrowing at the L4-5 level.  

The Veteran was most recently afforded a VA examination for his spinal disabilities in March 2013.  It was noted that the Veteran was diagnosed with degenerative disc disease of the cervical spine in 2006.  The Veteran reported that he had seen his chiropractor the previous day so it was a good day in terms of pain and mobility.  The Veteran also reported that his neck and back pain had improved over the past three years.  He did endorse increased cervical pain with prolonged standing, sitting, ambulating and reaching over his head or looking up.  Range of motion testing of the cervical spine revealed forward flexion to 45 degrees (with pain at 45 degrees), extension to 45 degrees (with no objective evidence of pain), bilateral lateral flexion to 45 degrees (with no objective evidence of pain) and bilateral lateral rotation to 70 degrees (with no objective evidence of pain).  The Veteran was able to perform repetitive testing with no additional loss of motion.  There was, however, functional loss due to less movement than normal, pain on movement, disturbance of locomotion and interference with sitting, standing or weight-bearing.  There was also evidence of localized tenderness, but no muscle spasm or guarding.  A neurological evaluation of both upper extremities was deemed to be normal and the Veteran did not endorse radiating pain.  There was also no evidence of intervertebral disc syndrome.  The examiner concluded that this condition did not impact the Veteran's ability to work.  The Veteran had mild pain and loss of range of motion in bilateral rotation.  It was feasible that there could be an extra loss of 5 to 10 degrees in all planes of motion during flare-ups due to pain, spasm or inflammation.  

As for the thoracolumbar spine, it was noted that the Veteran had been diagnosed with degenerative disc disease.  The Veteran reported low back pain with everything, but noted that activity, exercise and movement improved his low back pain.  Impact activity, however, increased his pain, as did prolonged standing, sitting ambulating and twisting activity.  Examination revealed tenderness over the upper thoracic spine and lower spine.  There was also muscle spasm of the thoracic paraspinal muscles resulting in exaggerated lumbar lordosis of the spinal contour.  Range of motion testing of the thoracolumbar spine revealed forward flexion to 90 degrees or higher (with objective evidence of pain at 85 degrees), extension to 30 degrees (with objective evidence of pain at 20 degrees), bilateral lateral flexion to 30 degrees (with objective evidence of pain at 30 degrees upon right lateral flexion and no objective evidence of pain upon left lateral flexion) and bilateral lateral rotation to 30 degrees (with no objective evidence of painful motion).  The Veteran was able to perform repetitive motion, reducing forward flexion to 85 degrees and extension to 20 degrees.  The examiner concluded that the Veteran's thoracolumbar spine disability resulted in functional loss due to less movement than normal, pain on movement, disturbance of locomotion and interference with sitting, standing and/or weight-bearing.  A neurological evaluation of both lower extremities was deemed to be normal and the Veteran denied radiating pain.  It was noted that the Veteran was not suffering from intervertebral disc syndrome.  The examiner concluded that the thoracolumbar spine disability did not impact the Veteran's ability to work.  The examiner noted that there was no additional loss of motion in all spheres of movement following repetition.  The Veteran did report flare-ups, so the examiner opined that it would be feasible for an additional loss of 10 to 15 degrees of forward flexion, 5 to 10 degrees of extension and 10 to 15 degrees of bilateral lateral flexion and rotation.  

In addition to the above opinions, the examiner addressed the opinion of the Veteran's chiropractor that there was evidence of joint fixation at several spinal levels.  The VA examiner explained that there is no ankylosis of any spinal segment.  Joint fixation in chiropractic terms does not mean ankylosis, immobility or fusion of a spinal segment.  Rather, it was clearly referring to muscle spasm.  X-rays also revealed no evidence of fusion or ankylosis.  The examiner also related the Veteran's viseroptosis was an abdominal protrusion which could be postural and was found to be due to obesity and abdominal fat at the time of examination.  The accentuated dorsal kyphosis that was noted in the chiropractor's notes was not noted on the December 2007 VA X-ray and may have been postural.  No kyphosis was found during the present examination.  The examiner finally noted that there was no evidence of any neurologic symptomatology related to the spine.  

The Veteran's cervical and thoracolumbar spine disabilities are rated under Diagnostic Code 5242.  Under this code, a 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height.  38 C.F.R. § 4.71a.  

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 30 percent evaluation is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id. 

A 40 percent rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  Id. 

A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.  Id. 

The Board will first address the Veteran's claim of entitlement to an increased evaluation for a thoracolumbar spine disability, to include an evaluation in excess of 10 percent, prior to June 6, 2013, and an evaluation in excess of 20 percent as of June 6, 2013.  While thoracolumbar spine range of motion testing was not performed during the June 2008 VA examination, the preponderance of the remaining evidence of record fails to reflect that an evaluation in excess of 10 percent was warranted prior to June 2013.  According to the February 2007 SSA assessment, the Veteran's pain level was a 2 without exacerbating factors.  Furthermore, according to the June 2008 VA examination report, the Veteran described his pain as moderate and it was noted that there was no evidence of muscle spasm, localized tenderness or guarding severe enough to result in abnormal gait or spinal contour.  Finally, range of motion testing performed years later in June 2013 revealed a full range of motion, with forward flexion to 90 degrees or higher (with objective evidence of pain at 85 degrees), extension to 30 degrees (with objective evidence of pain at 20 degrees), bilateral lateral flexion to 30 degrees (with objective evidence of pain at 30 degrees upon right lateral flexion and no objective evidence of pain upon left lateral flexion) and bilateral lateral rotation to 30 degrees (with no objective evidence of painful motion).  This does not represent a degree of limited motion that would warrant a higher evaluation of 20 percent.  Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  As such, the preponderance of the evidence of record demonstrates that an evaluation in excess of 10 percent was not warranted due to limitation of motion or muscle spasm at any time prior to June 6, 2013.  

Likewise, the preponderance of the evidence of record demonstrates that an evaluation in excess of 20 percent is not warranted at any time since June 6, 2013.  A higher evaluation of 40 percent is warranted for a thoracolumbar spine disability when there is evidence of forward flexion limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  According to the June 2013 VA examination report, the Veteran was capable of full forward flexion to 90 degrees and there was no evidence of ankylosis.  As such, an evaluation in excess of 20 percent for a thoracolumbar spine disability is not warranted at any time since June 6, 2013.  

Finally, the preponderance of the evidence of record reflects that an evaluation in excess of 10 percent is not warranted at any time during the pendency of this claim for a cervical spine disability.  A higher evaluation of 20 percent is warranted when there is evidence of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.  According to the June 2013 VA examination report, the Veteran had forward flexion to 45 degrees (with pain at 45 degrees), extension to 45 degrees (with no objective evidence of pain), bilateral lateral flexion to 45 degrees (with no objective evidence of pain) and bilateral lateral rotation to 70 degrees (with no objective evidence of pain).  Normal range of motion of the cervical spine is forward flexion from 0 to 45 degrees, extension from 0 to 45 degrees, left and right lateral flexion from 0 to 45 degrees, and left and right lateral rotation from 0 to 80 degrees.  As such, the Veteran's range of motion far exceeds that conceived by a higher evaluation of 20 percent.  

As discussed in the previous section, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of their normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  

In the present case, even when taking into consideration functional loss during flare-ups, the Veteran has maintained flexion of the thoracolumbar spine to 85 degrees before he experiences pain and flexion of the cervical spine to a full 45 degrees before experiencing pain.  The examiner further opined that even during periods of flare-ups, the Veteran could feasibly have flexion of the cervical spine reduced by 5 to 10 degrees and flexion of the thoracolumbar spine reduced by 10 to 15 degrees.  In other words, flexion could be reduced to 35 degrees for the cervical spine and to 75 degrees for the thoracolumbar spine.  These numbers are far in excess of the values contemplated by the next higher evaluation.  See 38 C.F.R. § 4.71a.  As such, a higher rating is not warranted based on functional impairment at any time during the pendency of this claim.  

The Board notes that the Veteran's chiropractor indicated that there was joint fixation at several levels of the spine.  However, as explained by the June 2013 VA examiner, joint fixation in chiropractic terms does not mean ankylosis, immobility or fusion of a spinal segment.  Rather, it was clearly referring to muscle spasm.  There was no evidence of ankylosis and the Veteran maintained a significant range of motion in all spinal segments.  As such, the chiropractor's assertion of joint fixation is not evidence of ankylosis.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Shipwash v. Brown, 9 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 91.  

The Board has also considered whether a higher evaluation may be warranted due to intervertebral disc syndrome.  A higher evaluation of 20 percent is available for intervertebral disc syndrome when there is evidence of incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  According to the June 2008 VA examiner, the Veteran did suffer from intervertebral disc syndrome.  The June 2013 VA examiner, however, indicated that he did not.  Despite this contradiction, however, the June 2008 VA examiner specifically noted that the Veteran did not suffer from any incapacitating episodes over the past 12 months.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id at Note (1).  The record contains no other evidence or allegation of required bed rest.  As such, a higher evaluation based on incapacitating episodes is not warranted.  

38 C.F.R. § 4.71a also instruct the rater to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  While the Veteran did subjectively allege radiating pain in March 2007, he subsequently denied this upon examination in June 2008 and June 2013.  Objective neurological evaluations of both upper and lower extremities performed during these examinations were also deemed to be completely normal and there was no evidence of bowel or bladder impairment.  As such, separate evaluations for neurological abnormalities are not warranted.  

Finally, the Board recognizes that the Veteran believes he is entitled to a higher disability evaluation.  In his application to SSA, he indicated that his time playing sports with his children was greatly reduced because of back pain.  The Veteran has indicated that he suffers from pain and limited motion and that his back disability limits his activities such as playing sports with his children.  However, these assertions alone fail to reflect that a higher schedular evaluation has been warranted at any time during the pendency of this claim.  Pain and limitation of motion are fully reflected by the assigned ratings, and some degree of functional impairment is inherent in any disability rating. 

Since the preponderance of the evidence is against the claims, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to a disability evaluation in excess of 10 percent for a cervical spine disability must be denied.  Likewise, the claim of entitlement to an increased evaluation for a thoracolumbar spine disability, to include an evaluation in excess of 10 percent prior to June 6, 2013, and an evaluation in excess of 20 percent as of June 6, 2013, is denied.

Again, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The Board is aware of the Veteran's complaints as to the effects of his service-connected spinal disabilities on his activities of daily living.  Such impairments, however, are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran complains of symptoms such as pain, limitation of motion and impaired functioning.  His assigned ratings contemplate this impairment, however.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such disease and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  In short, the Board finds that the assigned schedular evaluations are adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).


ORDER

The claim of entitlement to an evaluation in excess of 10 percent for a right ankle disability is denied.  

The claim of entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the cervical spine is denied.  

The claim of entitlement to an increased evaluation for degenerative disc disease of the thoracolumbar spine, to include an evaluation in excess of 20 percent as of June 6, 2013, and an evaluation in excess of 10 percent prior to that date, is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


